DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

This application is in condition for allowance except for the presence of claims 14-20 directed to an invention non-elected without traverse.  Accordingly, claims 14-20 been cancelled.

Allowable Subject Matter
Claims 1-13 allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding Claim 1, the prior art of record does not teach or suggest the following claim limitations:

a first row of components disposed adjacent to a shoreline of the first die comprising a first portion of a time-division multiplexing (TDM) interface and a first portion of programmable fabric circuitry; and 


Regarding Claim 11, the prior art of record does not teach or suggest the following claim limitations:

configuring, via the design software, a modular interface between dies of the modularized integrated circuit system to have a first number of connections between the dies in response to implementing a time division multiplexing (TDM) interface configurable to facilitate communication between microbumps of the dies using a TDM technique, a second number of connections between the dies in response to not implementing the TDM interface, wherein the first number is greater than the second number.

Claims 2-10 and 12-13 are allowed based on their dependency to Claims 1 and 11, respectively, for the reasons stated above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC D LEE whose telephone number is (571)270-7098.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC D LEE/Primary Examiner, Art Unit 2851